Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-20 are allowable in view of the prior art of record.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests based on a request for a prediction: train each respective machine learning (ML) model in a predetermined plurality of ML models to generate a respective training-phase prediction in a plurality of training-phase predictions; automatically determine a selected ML model in the predetermined plurality of ML models based on evaluation metrics for the predetermined plurality of ML models; and apply the selected ML model to generate the prediction based on the data collected from the network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
07/01/2022